72 S.E.2d 662 (1952)
236 N.C. 308
WILCHER et al.
v.
SHARPE.
No. 113.
Supreme Court of North Carolina.
October 15, 1952.
*663 Hooks & Spence, Smithfield, for plaintiffs, appellees.
Gardner, Connor & Lee, Sharpe & Pittman, George Rabil, Wilson, for defendant, appellant.
DEVIN, Chief Justice.
The defendant had begun the erection of a building in Elm City with the intention of installing therein a feed mill for processing corn and other grains, and had spent for materials and equipment $8,000 when the plaintiffs entered suit and obtained a temporary restraining order. This was based upon the ground that the proposed mill when completed and in operation would injuriously affect the owners of adjacent residences by loud noises and the discharge of dust from the milling operations. It was alleged that the business as plaintiffs apprehended it would be conducted would constitute a nuisance. Upon the view set forth in plaintiffs' complaint and supporting affidavits the restraining order was continued to the hearing.
We are unable to agree with the learned judge who heard this case below.
*664 The defendant proposes to engage in a legitimate business, and one doubtless not without some advantage to the community. The milling of corn and other grains is not a nuisance per se. It can only become so by reason of the manner in which the business is conducted. That is still in the realm of conjecture. It rests only on the allegation of apprehension.
There was conflicting evidence whether other milling plants of the type it was alleged defendant proposed to erect created unusual noises or discharged dust affecting near-by residences. There was also evidence that devices could be installed to prevent these annoyances.
The defendant is entitled to the enjoyment of his property rights in so far as they do not injuriously affect the rights of others. The courts are slow to interfere by injunction with the conduct of business enterprises. Redd v. Edna Cotton Mills, 136 N.C. 342, 48 S.E. 761, 67 L.R.A. 983; Duffy v. E. H. & J. A. Meadows Co., 131 N.C. 31, 42 S.E. 460. It was said by the Court in Dorsey v. Allen, 85 N.C. 358, "When the anticipated injury is contingent and possible only, or the public benefit preponderates over a private inconvenience, the Court will refrain from interfering."
In Durham v. Eno Cotton Mills, 141 N.C. 615, 54 S.E. 453, 457, 7 L.R.A.,N.S., 321, the Court used this language: "When the interposition by injunction is sought to restrain that which it is apprehended will create a nuisance, the proof must show that the apprehension of material and irreparable injury is well grounded upon a state of facts from which it appears that the danger is real and immediate." The mere apprehension of a nuisance is insufficient to warrant equitable relief, and in order to restrain future acts with respect to the use of a proposed building, it is necessary to set forth facts which show with reasonable certainty that such result would likely follow. Greenville v. State Highway Comm., 196 N.C. 226, 145 S.E. 31.
Where the evidence of a threatened nuisance goes beyond conjecture and is established by satisfactory proof, or by the verdict of a jury as was done in Barrier v. Troutman, 231 N.C. 47, 55 S.E.2d 923, a court of equity will afford relief.
The allegations of the complaint are insufficient to show a public nuisance injuriously affecting the rights of all the people of the community, "something inherently injurious to the public health, safety or morals." Town of Clinton v. Ross, 226 N.C. 682, 40 S.E.2d 593. But it is alleged that the proposed use and operation of defendant's mill will create a private nuisance violative of the rights of these plaintiffs, causing annoyance from loud noises and the discharge of unwholesome dust affecting the health and the comfort and enjoyment of their homes. A nuisance was defined in Baltimore & Potomac Railroad Co. v. Fifth Baptist Church, 108 U.S. 317, 2 S.Ct. 719, 27 L.Ed. 739, as follows: "That is a nuisance which annoys and disturbs one in the possession of his property, rendering its ordinary use or occupation physically uncomfortable to him. For such annoyance and discomfort the courts of law will afford redress by giving damages against the wrongdoer; and when the cause of the annoyance and discomfort are (is) continuous, courts of equity will interfere and restrain the nuisance." Barrier v. Troutman, supra.
The general rule established in this jurisdiction is that when the owner of property is about to engage in a business enterprise which may or may not become a nuisance according to the manner in which it may be conducted, courts usually will not interfere in advance to restrain such an undertaking, especially when the apprehended injury is "doubtful, or contingent or eventual." This is true when the business may be of some benefit to the community and the injury threatened relates to the comfort and convenience of complainants rather than such as imports immediate and serious injury to health or property rights. In the absence of showing of serious threat of this nature it would seem that adequate redress might in most instances be obtained by an action at law. Cherry v. Williams, 147 N.C. 452, 61 S.E. 267; Berger v. Smith, 160 N.C. 205, 75 S.E. 1098; Webb v. Virginia-Carolina Chemical Co., 170 N.C. 662, *665 87 S.E. 633, L.R.A.1916E, 971; Holton v. Oil Co., 201 N.C. 744, 161 S.E. 391. "It is a general rule that, where the thing complained of is not a nuisance per se, but may or may not become so according to circumstances, and the injury apprehended is eventual or contingent, equity will not interfere." Hanes v. Carolina Cadillac Co., 176 N.C. 350, 97 S.E. 162. To justify interference with defendant's right of property it must be made to appear that the proposed mill either per se or necessarily in the manner of its operation will become a nuisance. 7 A.L.R. 763(note).
In support of this suit for an injunction against the erection of the proposed mill, the plaintiffs call attention to the ordinance adopted by the town of Elm City shortly before this suit was instituted, but this will not avail the plaintiffs. The ordinance as enacted cannot be upheld either as a zoning regulation under the statute, G.S. § 160-172 et seq., or as an exercise of the police power of the town. Shuford v. Town of Waynesville, 214 N.C. 135, 198 S.E. 585. The ordinance purports to prohibit the erection of a gin or mill in the town without the consent of neighboring property owners. Where the effectiveness of an ordinance determining the use of property for a lawful purpose is conditioned upon the assent or permission of private persons, such as the owners of adjacent property, it must be held invalid, as it involves the delegation of legislative power to private individuals. State v. Bass, 171 N.C. 780, 87 S.E. 972, L.R.A.1916D, 583; Re Perrin, 305 Pa. 42, 156 A. 305, 79 A.L.R. 912; 37 A.J. 783; 119 A.L.R. 1462; 79 A.L.R. 912.
The refusal of a court of equity to enjoin a legitimate business on allegations of injury apprehended from the future conduct of the business, however, does not leave the plaintiffs without remedy in case the apprehended injury should eventuate, and their rights be injuriously affected by what proves to be a nuisance in the use of the building. In Pake v. Morris, 230 N.C. 424, 53 S.E.2d 300, 301, it was held, under the circumstances there appearing, that a fish factory was not a nuisance per se. There was a verdict in that case for the defendant. Chief Justice Stacy, speaking for the court, said: "Of course, the verdict here which negatives any past nuisance settles no more than the present controversy. It affords the defendant no license to operate its plant in the future so as to create a nuisance. The defendant is at all times subject to the law of the land." Webb v. Virginia-Carolina Chemical Co., supra.
The defendant's exception to the judgment below continuing the temporary restraining order to the hearing was supplemented in this Court by a demurrer ore tenus on the ground that the complaint does not state facts sufficient to constitute a cause of action.
It is apparent that plaintiffs' suit to enjoin the erection and operation of the proposed feed mill was based on two grounds. First, it was alleged the town ordinance prohibiting the erection of a "mill" without the consent of adjacent property owners entitled the plaintiffs to injunctive relief, but we have seen that this position cannot be sustained. The second ground relied on for maintenance of the suit is the allegation that if the building is erected and the feed mill installed therein it is apprehended a nuisance will be created by noise and dust to the inconvenience and discomfort of plaintiffs in their homes, constituting a threat to good health. While the maintenance of structures and operations presently producing these annoyances might afford sufficient grounds upon which to base an action, the allegations of the complaint relate only to anticipated injuries which at this time are merely conjectural and contingent. The complaint does not allege any inconvenience has been occasioned, nor does it set out facts showing substantial grounds for anticipating immediate danger to health or comfort of the plaintiffs, or that a nuisance will be created.
The demurrer is sustained, with leave to the plaintiffs to amend, if so advised; otherwise the complaint to stand dismissed.
This disposition of the present appeal would not estop the plaintiffs from taking further or renewed action in the event the mill should be operated in such manner as to create a nuisance injurious to the rights of the plaintiffs.
*666 The order continuing the restraining order is stricken out and the cause is remanded for proceedings not inconsistent with this opinion.
Error and remanded.